[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             FEB 18, 2009
                              No. 08-11448                 THOMAS K. KAHN
                        ________________________               CLERK


                   D. C. Docket No. 06-01047-CV-CAP-1


LEWIS MASTERS,


                                                            Plaintiff-Appellant,

                                   versus

THE CITY OF EAST POINT,

                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                            (February 18, 2009)

Before BIRCH, HULL and FAY, Circuit Judges.

PER CURIAM:
      Appellant Lewis Masters is a former sergeant in the East Point Fire

Department (“EPFD”). He is white. In May 2006, he filed a Title VII complaint

against EPFD, alleging a discriminatory failure to promote. He alleged that East

Point hired Rosemary Cloud, a black woman, as fire chief, and that as soon as she

was hired, Cloud began favoring black firefighters over white firefighters by

advancing less experienced and less qualified black firefighters over their white

counterparts and implementing and manipulating the promotional processes so that

black firefighters would achieve advancement.

      Masters alleged that he tested for the lieutenant’s position but was not

promoted, while less experienced, less qualified black candidates were promoted.

He received the 19th best score out of 20 applicants on the written test portion of

the lieutenant promotion process, and only the top 14 scores advanced to the

interview portion of the process as had been indicated pre-testing.

      EPFD moved for summary judgment. The Magistrate Judge issued a Report

&Recommendation that found that Masters had not presented direct evidence of

discrimination, had established a prima facie case for discriminatory failure to

promote, and that Masters had raised a jury issue as to pretext. On review, the

district court found that Masters failed to establish two of the prongs of his prima

facie case.



                                           2
The district court concluded that Masters had not shown he was qualified for the

lieutenant promotion because of his 19th-place written test score. The district

court also concluded that Masters had failed to show that equally or less qualified

individuals were promoted because all of the black employees who were promoted

to lieutenant had gotten a top-14 test score and were therefore not similarly

situated. Masters appeals.

      After a careful review of the record, the briefs of the parties and hearing oral

argument, we find no reversible error. Accordingly, we AFFIRM.




                                          3